This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 DOUG KASTNER,

 3          Petitioner-Appellant,

 4 v.                                                                    No. 32,810

 5 ANGELA KASTNER,

 6          Respondent-Appellee.

 7 APPEAL FROM THE DISTRICT COURT OF LUNA COUNTY
 8 Henry R. Quintero, District Judge

 9 Frederick H. Sherman
10 Deming, NM

11 for Appellant

12 Charles C. Kretek
13 Deming, NM

14 for Appellee


15                                 MEMORANDUM OPINION

16 BUSTAMANTE, Judge.
1       Summary reversal was proposed for the reasons stated in the notice of proposed

2 disposition. No memorandum opposing summary reversal has been filed, and the time

3 for doing so has expired.

4       Reversed.

5       IT IS SO ORDERED.

6
7                                  _______________________________________
8                                  MICHAEL D. BUSTAMANTE, Judge
9 WE CONCUR:


10
11 MICHAEL E. VIGIL, Judge


12
13 TIMOTHY L. GARCIA, Judge




                                           2